

116 HR 7648 IH: Taxpayer Fairness Fund Act of 2020
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7648IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Ms. Moore introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow for contributions to a Taxpayer Fairness Fund, and for other purposes.1.Short titleThis Act may be cited as the Taxpayer Fairness Fund Act of 2020. 2.Designation of overpayments as contributions to Taxpayer Fairness Fund(a)In generalSubchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end the following new part:IXDesignation of overpayments as contributions to Taxpayer Fairness FundSec. 6097. Designation to Taxpayer Fairness Fund.6097.Designation to Taxpayer Fairness Fund(a)In generalEvery individual (other than a nonresident alien) who is not a recipient of the Earned Income Tax Credit, the Child Tax Credit, or the American Opportunity Tax Credit and who makes a return of the tax imposed by subtitle A for any taxable year may designate that $5 of the amount of any overpayment of tax for such taxable year shall be paid over to the Taxpayer Fairness Fund in accordance with the provisions of section 9512. In the case of a joint return, each spouse may designate that $5 shall be paid to the fund. (b)Manner and time of designationA designation under subsection (a) may be made with respect to any taxable year—(1)at the time of filing the return of the tax imposed by chapter 1 for such taxable year, or(2)at any other time (after the time of filing the return of the tax imposed by chapter 1 for such taxable year) specified in regulations prescribed by the Secretary.Such designation shall be made in such manner as the Secretary prescribes by regulations except that such designation shall be made either on the first page of the return or on the page bearing the taxpayer’s signature. (c)Overpayments treated as refundedFor purposes of this title, any portion of an overpayment of tax designated under subsection (a) shall be treated as being refunded to the taxpayer as of the last date prescribed for filing the return of tax imposed by chapter 1 (determined without regard to extensions)..(b)Creation of trust fundSubchapter A of chapter 98 of such Code is amended by adding at the end the following new section:9512.Taxpayer Fairness Fund(a)Creation of fundThere is established in the Treasury of the United States a trust fund to be known as the Taxpayer Fairness Fund (hereinafter in this section referred to as the fund), consisting of such amounts as may be credited or paid to the fund as provided in section 6097.(b)Transfers to fundThere are hereby appropriated to the fund amounts equivalent to the amounts of the overpayments of tax to which designations under section 6097 apply.(c)Expenditures from fundAmounts in the fund shall be made available, as appropriated, to the Internal Revenue Service for hiring, training, and employment of personnel for tax enforcement activities of the Internal Revenue Service to determine and collect owed taxes from—(1)individuals with annual income of $500,000 or more, and(2)corporations with assets valued at $5 million or more. .(c)Clerical amendments(1)The table of parts for subchapter A of chapter 61 of such Code is amended by adding at the end the following new item:Part IX. Designation of overpayments as contributions to Taxpayer Fairness Fund..(2)The table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:Sec. 9512. Taxpayer Fairness Fund..(d)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.